DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 01/11/2022. Claims 3-4 are canceled.  Claims 1-2 and 5-20 are examined.
Claim Objections














Claim 16 is objected to because of the following informalities:  
Regarding Claim 16:
The recitation “the aft bearing;” (ll. 10-11) is believed to be in error for – the aft bearing; and –.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Merwe 2019/0085715. Claims 1-2 and 5-20 are rejected over the single reference Van Der Merwe, Figure 4A being the base reference, and Figure 7 being the modifying, as Van Der Merwe teaches in paragraph [0126] the obviousness of combining the two embodiments:
“[0126] Referring now generally to FIGS. 6 through 17, various other exemplary embodiments the present disclosure are depicted and described. The concepts and configurations shown in FIG. 6 through 17, and discussed below, may be integrated into one or more of the exemplary embodiments shown in FIGS. 1 through 5, and described above.”
Regarding Claim 1, Van Der Merwe teaches a turbofan engine (Fig. 1) comprising:
a main engine shaft (124 in Fig. 1; 224 in Fig. 7) rotatable about an engine axis (12 in Fig. 1; 102 in Fig. 7) and coupled to an aft most turbine section (seen in Figs. 4A & 7);
a bearing assembly (seen in Figs. 4A & 6-7) supporting rotation of the main engine shaft 124, 224
the bearing assembly (seen in Figs. 4A & 7) includes a forward bearing ([a] in Fig. 4A; 262 in Fig. 7) spaced axially apart from an aft bearing ([c] in Fig. 4A; 266 in Fig. 7) (Annotated Fig. 4A, below).

    PNG
    media_image1.png
    533
    821
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 4A of Van Der Merwe (US 2019/0085715)

and an electric machine (202 in Fig. 4A; 246 in Fig. 7) supported within the bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 7) compartment within the axial space (seen in Figs. 4A & 7) between the forward bearing ([a] in Fig. 4A; 262 in Fig. 7) and the aft bearing ([c] in Fig. 4A; 266 in Fig. 7),
the electric machine (202 in Fig. 4A; 246 in Fig. 7) is coupled to the main engine shaft 124 (Figs 4A & 7); and 
a supply conduit 258 that includes a lubricant passage 282 (seen in Fig. 8) configured to communicate a lubricant flow 310 (seen in Fig. 8) to the bearing assembly (seen in Figs. 4A & 6-7) and onto the electric machine (202 in Fig. 4A; 246 in Fig. 7) within the bearing compartment ([0127-128]; Fig. 7. Element 246 includes element 252 onto which the lubricant is delivered through openings 272 from the supply conduit 258). 

















Regarding Claim 2, Van Der Merwe teaches the invention as claimed and discussed above in claim 1, and Van Der Merwe further teaches
bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 7) is disposed within a turbine exhaust case (seen in Figs. 4A & 7).
Regarding Claim 5, Van Der Merwe teaches the invention as claimed and discussed above in claim 2, and Van Der Merwe further teaches
the supply conduit 258 that extends at least partially through the turbine exhaust case (seen in Fig. 7).
Regarding Claim 6, Van Der Merwe teaches the invention as claimed and discussed above in claim 5, and Van Der Merwe further teaches
an electric power cable 308 is routed through the supply conduit 258 and at least partially surrounded by the lubricant passage 282 (Fig. 7).
Regarding Claim 7, Van Der Merwe teaches the invention as claimed and discussed above in claim 6, and Van Der Merwe further teaches

Regarding Claim 8, Van Der Merwe teaches the invention as claimed and discussed above in claim 7, and Van Der Merwe further teaches
lubricant passage 258 comprises a least lubricant supply passage 258 and a lubricant return passage 284 (Fig. 7).
Regarding Claim 9, Van Der Merwe teaches the invention as claimed and discussed above in claim 2, and Van Der Merwe further teaches
a transmission 212 coupled between the main engine shaft 124 and the electric machine (202 in Fig. 4A; 246 in Fig. 7) ([0082;0109;0111]; Fig. 4A).
Regarding Claim 10, Van Der Merwe teaches the invention as claimed and discussed above in claim 9, and Van Der Merwe further teaches
transmission 212 drives an output shaft 204 that is concentric with the main engine shaft 124 and coupled to the electric machine (202 in Fig. 4A; 246 in Fig. 7) ([0082;0109;0111]; Fig. 4A).
Regarding Claim 11, Van Der Merwe teaches the invention as claimed and discussed above in claim 10, and Van Der Merwe further teaches
an intershaft bearing [b] disposed between the output shaft 204 and the main engine shaft 124 (Annotated Fig. 4A, below).

    PNG
    media_image1.png
    533
    821
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 4A of Van Der Merwe (US 2019/0085715)
Regarding Claim 12, Van Der Merwe teaches a turbofan engine assembly (Fig. 1) comprising:
a fan 38 rotatable about a main engine axis (12 in Fig. 1; 102 in Figs. 4A & 7);
a low spool shaft (36 in Fig. 1; 124 in Fig. 4A) rotatable about the main engine axis (12 in Fig. 1; 102 in Fig. 7) and coupling a low pressure compressor 22 to a low pressure turbine 30;
a high spool shaft 34 concentric about the low spool shaft (36 in Fig. 1; 124 in Fig. 4A; 224 in Fig. 7) and rotatable about the main engine axis (12 in Fig. 1; 102 in Fig. 7), the high spool shaft 34 coupling a high pressure compressor 24 to a high pressure turbine 28;
a combustor 26 disposed axially between the high pressure compressor 24 and the high pressure turbine 28;
an aft bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 7) disposed within an engine case (seen in Figs. 1, 4A & 7) aft of the low pressure turbine 30;
an aft bearing assembly (seen in Figs. 4A & 6-7) disposed within the aft bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 7), the aft bearing assembly (seen in Figs. 4A & 6-7) including a forward bearing ([a] in Fig. 4A; 262 in Fig. 7) spaced axially apart from an aft bearing ([c] in Fig. 4A; 266 in Fig. 7) supporting an aft end of the low spool shaft (124 in Fig. 4A; 224 in Fig. 7) ([0082]; Figs. 4A & 7); (Annotated Fig. 4A, below).

    PNG
    media_image1.png
    533
    821
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 4A of Van Der Merwe (US 2019/0085715)
a motor/generator (202 in Fig. 4A; 246 in Fig. 7) disposed within the aft bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 7) within the axial space (seen in Figs. 4A & 7) between the forward  ([a] in Fig. 4A; 262 in Fig. 7) and the aft bearing ([c] in Fig. 4A; 266 in Fig. 7);
the motor/generator (202 in Fig. 4A; 246 in Fig. 7) is coupled to the low spool shaft (124 in Fig. 4A; 224 in Fig. 7) ([0082]; Figs. 4A & 7.  Van Der Merwe teaches that shaft 124 can be configured to be a low pressure spool 36); and 
a supply conduit 258 that includes a lubricant passage 282 (seen in Fig. 8) configured to communicate a lubricant flow 310 (seen in Fig. 8) into the aft bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 7), to the aft bearing assembly (seen in Figs. 4A & 6-7), and onto the motor/generator (202 in Fig. 4A; 246 in Fig. 7) ([0127-128; 135]; Fig. 7. Element 246 includes element 252 onto which the lubricant is delivered through openings 272 from the supply conduit 258). 
Regarding Claim 13, Van Der Merwe teaches the invention as claimed and discussed above in claim 12, and Van Der Merwe further teaches
the supply conduit 258 that extends radially outward from the aft bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 7). 
Regarding Claim 14, Van Der Merwe teaches the invention as claimed and discussed above in claim 13, and Van Der Merwe further teaches

Regarding Claim 15, Van Der Merwe teaches the invention as claimed and discussed above in claim 14, and Van Der Merwe further teaches
a transmission 212 disposed within the aft bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 6) and coupled between the low spool shaft 124 and the motor/generator (202 in Fig. 4A; 246 in Fig. 7), the transmission 212 drives an output shaft 204 that is concentric with the low spool shaft 124 and supported by an intershaft bearing [b] disposed between the low spool shaft 124 and the output shaft 204 (Annotated Fig. 4A, below).

    PNG
    media_image1.png
    533
    821
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 4A of Van Der Merwe (US 2019/0085715)
Regarding Claim 16, Van Der Merwe teaches a method of assembling a turbofan engine (Fig. 1) comprising:
assembling a first housing portion (126 in Fig. 4A; 274, 276 in Fig. 7) within a turbine exhaust case (seen in Figs. 4A & 7) to define a forward portion of a bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 7); 
assembling a forward bearing ([a] in Fig. 4A; 262 in Fig. 7) within the bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 7) for supporting forward portion (portion of 124 on which 

    PNG
    media_image1.png
    533
    821
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 4A of Van Der Merwe (US 2019/0085715)
assembling an motor/generator (202 in Fig. 4A; 246 in Fig. 7) into the first housing portion (126 in Fig. 4A; 274, 276 in Fig. 7) beginning aft of the turbine exhaust case (seen in Figs. 4A & 7) and moving forward along an axis (12 in Fig. 1; 102 in Fig. 7) of the main engine shaft (124 in Fig. 1; 224 in Fig. 7); 
assembling an aft bearing aft bearing ([c] in Fig. 4A; 266 in Fig. 7) configured to support an aft portion of the main shaft (124 in Fig. 1; 224 in Fig. 7) within the bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 7) spaced axially apart from the forward bearing ([a] in Fig. 4A; 262 in Fig. 7) such that the motor/generator (202 in Fig. 4A; 246 in Fig. 7) is disposed within the axial space between the forward bearing ([a] in Fig. 4A; 262 in Fig. 7) and the aft bearing ([c] in Fig. 4A; 266 in Fig. 7) (Annotated Fig. 4A, below);

    PNG
    media_image1.png
    533
    821
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 4A of Van Der Merwe (US 2019/0085715)
attaching a second housing portion (156 in Fig. 4A; 290 in Fig. 7) to the first housing portion (126 in Fig. 4A; 274, 276 in Fig. 7) to define an aft portion of the bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 7) and enclose the bearing assembly (seen in Figs. 4A & 7) and motor/generator (202 in Fig. 4A; 246 in Fig. 7).
While Van Der Merwe teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Van Der Merwe’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 16 is rejected as anticipated by Van Der Merwe.
Regarding Claim 17, Van Der Merwe teaches the method as claimed and discussed above in claim 16, and Van Der Merwe further teaches
including assembling a supply conduit 258 to extend radially outward through the turbine exhaust case (seen in Fig. 7) to provide a protected passage for an electric power cable 308 coupled to the motor/generator (202 in Fig. 4A; 246 in Fig. 7). 
Regarding Claim 18, Van Der Merwe teaches the method as claimed and discussed above in claim 17, and Van Der Merwe further teaches

Regarding Claim 19, Van Der Merwe teaches the method as claimed and discussed above in claim 18, and Van Der Merwe further teaches
including assembling a transmission 212 into the bearing compartment (126,156 in Fig. 4A; 274, 276, 290 in Fig. 6) and coupling the transmission 212 to the main engine shaft 124 and coupling an output shaft 204 from the transmission 212 to the motor/generator (202 in Fig. 4A; 246 in Fig. 7).
Regarding Claim 20, Van Der Merwe teaches the method as claimed and discussed above in claim 19, and Van Der Merwe further teaches
including assembling an intershaft bearing [b] within a radial space between the output shaft  204 and the main engine shaft 124 (Annotated Fig. 4A, below).

    PNG
    media_image1.png
    533
    821
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 4A of Van Der Merwe (US 2019/0085715)
Response to Argument


























27.	Applicant's arguments, filed on 01/11/2022, with respect to 35 U.S.C. 103 rejections of claims 1-20 have been considered but they are not persuasive, and are still unpatentable over the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.

























Regarding the 35 U.S.C. 102(a)(2) rejections of independent claims 1-20:
Applicant argues (pp. 1-2 of Remarks) that prior art of Van Der Merwe does not teach the following amended claim limitations: “a supply conduit that includes a lubricant passage configured to communicate a lubricant flow to the bearing assembly and onto the electric machine within the bearing compartment.” (claim 1), “a supply conduit that includes a lubricant passage configured to communicate a lubricant flow into the aft bearing compartment, to the aft bearing assembly and onto the motor/generator.” (claim 12), and “assembling a forward bearing within the bearing compartment for supporting forward portion of a main engine shaft …assembling an aft bearing configured to support an aft portion of the main shaft within the bearing compartment spaced axially apart from the forward bearing such that the motor/generator is disposed within the axial space between the forward bearing and the aft bearing.” (claim 16).
However, Van Der Merwe teaches in [0127-128], that element 246 - electric machine in claim 1, and motor/generator 246 in claim 12, includes element 252 onto which the lubricant is delivered through openings 272 from the supply conduit 258.  Therefore, the supply conduit supplies lubricant onto the electric machine or motor/generator 246.  Furthermore, Van Der Merwe teaches in [0126] that the embodiments in Figs. 6-17 can be integrated into embodiments of Figs. 1-5.  Therefore, the new claim 16 limitations are taught by Van Der Merwe, see the rejection above.

Please see below the annotated Figure 7 of Van Der Merwe showing bearings housing 290 and 274, electrical machine 246, and bearings 262 and 266.

    PNG
    media_image2.png
    627
    824
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741